DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Election/Restrictions
Applicant's election with traverse of Group I Claims 1-24 in the reply filed on 2/17/2021 is acknowledged.  The traversal is on the ground(s) that that it would not be an undue burden to search one or more of the other groups As between Group I and Group II, claim 25 (Group II) relates to an article comprising the comprising a coating formed from the coating forming composition of claim 1 disposed on a surface of the article. A search of claim 25 necessarily requires a search for the composition of claim 1. It is not an undue burden to search another class along with the class required to search for the composition of claim 1. Similarly, Groups III and IV are methods of forming a coating and forming the coating forming composition of claim 1. Even if other classes are required to be search, each search will also appear to require a search for the composition of claim 1.  The Office routinely searches multiple classes and multiple categories of inventions.  It is not uncommon to search both composition claims and inventions employing those compositions (whether related to the use of those compositions or methods of using such compositions).  It is not seen that there would be any undue burden to search each of the respective groups. [ 3 ].  
This is not found persuasive because the conclusory statements regarding no undue burden for each group of Claims are unsupported by evidence of which classes 
Claims 25-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.   
Information Disclosure Statement
The information disclosure statement filed 04/22/2020 (“IDS”) fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  Item 3, KR 2011010186, only had an English title attached with the KR patent document.  This title of “Method for Producing Hybrid Coating Agent and It's Stuff” does not suffice as a concise explanation of relevance of the 7 page document.  The IDS has been placed in the application file, but the information referred to therein at item 3 has not been considered.   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-5, 8, 11,-12, 18, 22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claims 2-5, 8, 11,-12, 18, 22 and 24, each have the term “about” before and/or in ranges.  The term "about" in these claims is a relative term which renders the claims indefinite. The term "about" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In determining the range encompassed by the term "about," one must consider the context of the term as it is used in the specification and claims of the application. Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir. 2007). See MPEP 2173.05(b), Ill, A. Page 14 of the present specification as filed states '"[a]bout' ... as used herein is inclusive of the stated value and means within an acceptable range of deviation for the particular value as determined by one of ordinary skill in the art, considering the measurement in question and the error associated with measurement of the particular quantity (i.e., the limitations of the measurement system)." However, the statement in the specification does not provide any definition of what "an acceptable range of deviation" for each particular quantity would be, and does not provide any guidance or suggestion of the types of specific measurement systems that should be used for each particular quantity. When a subjective term is used in the claim, the examiner should determine whether the specification supplies some standard for measuring the scope of the term, similar to the analysis for a term of degree. Some objective standard must be provided in order to 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13, and 19-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2004/0151915, Kitahara et. al. (hereinafter “Kitahara”) for Claim 21 also evidenced by U.S. 2005/0176885, Sekiba et al. (hereafter “Sekiba”).  
For Claims 1-4, 6-13, 19-21 and 24, Kitahara discloses at ¶s 0038-0041, 0120-0131 and embodiments 8-1, 8-3 and 18-3 a method in which water-dispersed {reading on water} colloidal silica (40 percent solid component, average particle size 15 millimicrons; component (F)), {reading on Claims 1 and 7} glycidoxypropyltrimethoxysilane is added to a sol comprising colloidal silica, zirconium oxide {reading on Claim 1}, followed by hydrolysis with hydrochloric acid {reading on Claim 13} in propylene glycol ether solvent {reading on Claims 19-20}, to form a a(R9)bSi(OR8)4-(a+b) or a hydrolysis product thereof {reading on water}.  In general formula (IV), R7 denotes an organic group comprising an epoxy group, methacryloxy group, mercapto group, amino group, or phenyl group; R8 denotes an alkyl group with a carbon number of 1-4 or an acyl group with a carbon number of 1-4; R9 denotes an alkyl group with a carbon number of 1-6; and a and b denote an integer 1 or 0.).  Component (F): metal oxide colloid particles.  A cured coating film can be present on the surface of the transparent molded article, and Examples of cured coating films are coating films obtained by curing a coating composition comprising components (E) and (F).  Component (E) is an organic silicon compound denoted by general formula (IV) or a hydrolysis product thereof, where specific examples of the organic silicon compound denoted by general (IV) are given in ¶ 0125 like alkyl silicates, alkyltrialkoxysilane, organofunctionaltrialkoxysilanes , like glycidoxymethyltrimethoxysilane, vinyltrimethoxysilane, epoxycyclohexyl)ethyltriphenoxysilane, γ-methacryloxypropyltrimethoxysilane,  γ-mercaptopropyltrimethoxysilane {reading on Claims 1 , 2 (Formula A), 4 and 6}.  Examples of the metal oxide colloid particles of component (F) are tungsten oxide (WO3), zinc oxide (ZnO), silicon oxide (SiO2) {reading on Claim 7}, aluminum oxide (Al2O3), titanium oxide (TiO2), zirconium oxide (ZrO2), tin oxide (SnO2), beryllium oxide (BeO), and antimony oxide (Sb2O5); these may be employed singly or in combinations of two or more {reading on zirconium based compound and silica nano-particles as colloidal particles}.  From ¶ 0127 as for the Claim 13}, boric acid, perchloric acid, bromic acid, selenious acid, thiosulfuric acid, orthosilicic acid, thiocyanic acid, nitrous acid, aluminic acid, and carbonic acid; and metal alkoxides comprising aluminum, zirconium, and titanium, and metal chelate compounds thereof {reading on zirconium chelate as a complex of Claims 9-10}.  
From embodiment 8-1 while stirring 141 weight parts of water-dispersed colloidal silica (40 percent solid component, average particle size 15 millimicrons; component (F)) {reading on silica nanoparticle} in a vessel made of glass and equipped with magnetic stirrer, 30 weight parts of acetic acid were added and the mixture was thoroughly mixed by stirring.  Subsequently, 74 weight parts of .gamma.-glycidoxypropyltrimethoxysilane (component (E)) were added dropwise and stirred for 24 hours at 5ºC.  Next, 100 weight parts of propylene glycol monomethylether {reading on solvent for Claims 19-20}, 150 weight parts of isopropyl alcohol, 0.2 part of silicone surfactant, and 7.5 weight parts of curing agent in the form of aluminum acetyl acetonate {reading on Claim 21 as a condensation curing catalyst} were added and the Claim 8}.  
From embodiment 8-3 and 18-3 to a glass vessel equipped with magnetic stirrer, while 94 weight parts of a compound sol (made by Nissan Kagaku Kogyo, tradename HIS-40MH: methanol dispersion, 30 percent solid component; component (F)) comprised chiefly of tin oxide, tungsten oxide, zirconia oxide, and silicon oxide {reading on zirconium based compound}, and 94 weight parts of n-propyl cellosolve-dispersed colloidal silica (made by Nissan Kagaku Kogyo: tradename NPC-ST30, solid component 30 percent; component (F)) {reading on silica nanoparticles} were thoroughly mixed with stirring, 67.0 weight parts of an organic silicon compound in the form of γ.-glycidoxypropyltrimethoxysilane (component (E)) {reading on alkoxysilane} were added dropwise with stirring. Following the dropwise addition, 16 weight parts of 10-2 normal hydrochloric acid {reading on pending Claim 13}, 230 weight parts of a solvent in the form of propylene glycol monomethylether {reading on pending Claims 19-20}, 0.2 weight part of silicone surfactant, and 3 weight parts of a curing promoter in the form of aluminum acetyl acetonate were added {reading on Claim 21 as a condensation curing catalyst}.  Sekiba evidences at ¶ 0029 that aluminum tris(acetyl acetonate) is a condensation reaction catalyst for silanes.  The mixture was thoroughly stirred and filtered to obtain a coating composition.  From the above weight parts a total is with compound sol and colloidal silica at 30 wt.% solids for 28.2 weight parts each a quantity of 504.2.  Given this total the wt. % of compound sol and colloidal silica each is Claim 3}.  The compound sol consists of four components: tin oxide, tungsten oxide, zirconia oxide, and silicon oxide.  Also when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).  Given a 1:1 ratio or each of the four components of the compound sol in equal amounts the zirconium oxide would be present in 1/4 th the total amount of the sol or 5.6/4 =1.4 wt. % {reading on pending Claims 11-12}.  Also given the zirconium oxide is in a sol in a formulation of embodiment 8-3 with HCl the pH would be acidic which would also be the case with the zirconium chelate (complex) of ¶ 0129 {reading on pending Claim 10} used as the zirconium compound in embodiment 8-3.  
For Claim 24 from ¶s 0130-0131 the coating composition is applied to the surface of an article and cured to form a cured coating film.  The coating composition is cured by hot air drying or activation energy irradiation.  The method of forming a cured coating film comprised of the above-described coating composition on the substrate are usual methods such as dipping, spinning, and spraying. From the perspective of surface precision, dipping and spinning are particularly preferred.  Given in Claim 24 the viscosity is for a coating forming composition then the application techniques of Kitahara would also require a viscosity of the coating composition for application to a substrate 
From the foregoing disclosures Claims 1-4, 6-13, 19-21 and 24 would be considered obvious to one of ordinary skill in the art before the effective filing of the pending patent application for example under rationale G of MPEP § 2141 III and 2143 I G.  
Regarding Claim 5 Kitahara is applied as to Claim 1 for disclosure of Formula A of Claim 2 and Claim 5 as modifying an alternative member is optional.  In accordance with MPEP § 2103 the subject matter of a properly construed claim is defined by the terms that limit its scope.  It is this subject matter that must be examined.  As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  Claim 5 does not state that the coating forming composition has the at least one alkoxysilane of Formula B. 
Claims 14-18 are rejected under are rejected under 35 U.S.C. 103 as being unpatentable over Kitahara in view of U.S. 9,085,711, Khatri et al (hereinafter “Kitahara”).  
Regarding Claims 14-18 Kitahara is applied as to Claim 1, however Kitahara does not expressly disclose a matting agent  
Khatri like Kitahara is directed to a coating composition as disclosed in the abstract and at Col. 1, lines 10-25 a composition for coatings with low gloss as an additive chemistry to the coating mixture that sharply reduces gloss of the coating while maintaining appearance and maintaining or improving other coating properties including hardness, corrosion protection, scratch resistance and UV protection.  The composition and a process form silica particles {reading on silicon dioxide} as either a neat film or in polymers during curing at atmospheric pressure and room temperature or thermal or radiation curing.  The process includes formation of a nanoparticle precursor solution comprising a small amount of a particulate matting agent such as a silica powder matting agent in combination with a low viscosity liquid silica precursor materials such as a liquid alkoxide, alkoxysilane, tetraethylorthosilicate (TEOS), sol gel silica or combinations thereof.  The precursor solution can be applied to surfaces either neat to form a film upon heating or mixed into a curing polymer resin.  The precursor has low viscosity so that it can be easily mixed into the resin, but during curing of the resin, the precursor rapidly forms particles, usually less than 10 microns in size depending on the concentration of the precursor used and the polymer composition.  The ¶ bridging Cols 1-2 divulges the process including Claims 14-15} in combination with a low viscosity liquid silica precursor composition such as a liquid alkoxide, alkoxysilane, tetraethylorthosilicate, sol gel silica or combinations thereof.  The precursor solution can be applied to surfaces either neat to form a film upon curing for example by heating, or mixed into a curing polymer resin, for example polyurethane resins, derivitized polyurethanes, polyurethane acrylates and combinations thereof.  A strong synergistic effect occurs such that additional silica particles form from TEOS (tetraethylorthosilicate or tetraethoxysilane) or sol-gel during curing of the resin at an accelerated rate {reading on functionalized with alkoxysilane reading on pending Claim 17}. The precursor has low viscosity so that it can be easily mixed into the resin, but during curing of the resin, the precursor rapidly forms particles, usually less than 10 microns in size and often in the size range of 1 to 40 and preferably from 20-40 nm, and even as small 2 nm, depending on the concentration of the precursor used and the exact polymer composition. From the 2nd ¶ of Col. 3 the composition consists essentially of formation of a precursor liquid by adding up to 40% and more particularly about 5-40 % of a known matting agent, such as a silica matting agent {reading on silicon dioxide of pending Claim 16}, e.g. non-coated silicas of from 0.1 to 10 and preferably from 2 to 10 microns average size, such as Degussa AceMatt series into a liquid that can form silica particles, such as alkoxysilane, or into a sol-gel silica formed by the usual methods of preparing sol-gels, or into a mixture of Claim 18 of 0.1 to 10 wt. % of the composition.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Kitahara a coating composition of colloidal silica, zirconium compound of zirconium oxide,  alkoxysilane, water, and acid as afore-described for Claim 1, where from Khatri a mixture of silica and alkoxysilane or TEOS solution in synergistic relation is added as silicon dioxide matting particles in an amount of 0.1 to 40 % by weight motivated to have a low gloss by additive chemistry for a coating mixture to sharply reduce gloss of the coating while maintaining appearance and maintaining or improving other coating properties including hardness, corrosion protection, scratch resistance and UV protection.  Furthermore the combination of Khatri with Kitahara has a reasonable expectation of success because both Khatri and Kitahara has silica and alkoxysilane for forming coatings.  
Claims 23-23 are rejected under are rejected under 35 U.S.C. 103 as being unpatentable over Kitahara in view of U.S. 2011/0097586, Liao et al (hereinafter “Liao”).  
Regarding Claims 22-23, Kitahara is applied as to Claim 1 however Kitahara does not expressly disclose tetrabutylammonium organic salt type condensation catalysts  
Liao like Kithara is directed to coating compositions of silanes with a curing agent or catalyst for polymer substrates like polyesters as disclosed in the abstract and at ¶s 0018, 0041 and 0059 for a coating composition suitable for providing a thermoformable hardcoat.  The composition contains a silane-containing oligomer (A), a silane (B) having the general formula R3cSiX(4-d) wherein each occurrence of R3 is independently a C1-C8 alkyl, C2-C8 alkenyl or C6-C20 aryl, each occurrence of X is a halogen atom, C1-C6 alkoxy, C1-C6 acyloxy, C1-C6 alkenoxy or hydroxide; d is 0, 1 or 2, a metal oxide (C) and a condensation catalyst (D) wherein components (A), (B) and (C) are hydrolytically condensed in the presence of component (D) to achieve a T3 to T2 ratio of from about 0.3 to about 2.5.  From ¶ 0041 Component (D) of the coating composition is a condensation catalyst which promotes the condensation of completely or partially hydrolyzed components (A), (B) and (C) of the coating composition. The cure catalyst is not particularly limited. Preferably, component (D) is a thermal cure catalyst tetrabutylammonium carboxylate of the formula (3): [(C4H9)4N].sup.+[OC(O)--R]-, wherein R is selected from the group consisting of hydrogen, alkyl groups containing about 1 to about 8 carbon atoms, and aromatic 
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  In the alternative in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Kitahara a coating composition of colloidal silica, zirconium compound of zirconium oxide,  alkoxysilane, water, and acid and cure promoter of aluminum acetyl acetonate as afore-described for Claim 1, where from Liao alkoxysilane condensation cure catalysts of tetrabutylammonium organic salts are used for or with the aluminum acetyl acetonate in the alkoxysilane composition of Kitahara motivated to promote the condensation of completely or partially hydrolyzed alkoxysilanes in . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).  
Claims 1-6, 8, 11, 13-24 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, 12, 11, 15-24 copending Application No. 16/291551 to Jana et al. (‘551).   
Claims 1-6, 8, 11, 13-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 (for Claims 1-6), 12 (for claim 8), 11 (For Claim 11) and 15-24 (For Claims 13-24).  Although the conflicting claims are not identical they are not patentably distinct for the following reasons.  There is significant overlap between the present claims and the copending claims.  In fact the only difference between the claims is that the present claims are drawn a coating forming composition with alkoxysilane, silica nanoparticles, zirconium based compound, hydrolysis catalyst and water and optionally a solvent is ‘551 includes a plurality of metal oxides including zirconia and silica.  
Claims 1-6, 8, 11, and 13-24 are directed to an invention not patentably distinct from claims 1-6, 12, 11, and 15-24 of patent application ‘551with common applicants.  Specifically, although the claims are not identical, they are not patentably distinct for the reasons set forth above.  
This is a provisional double patenting rejection since the conflicting claims have not yet been patented.   
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787